 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1459 Page 1 of 18
                                                                                     FILED
                                                                                  2020 AUG 19
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 TERRI MUNK,
                                                       MEMORANDUM DECISION AND
                         Plaintiff,                    ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case #4:19-cv-00080-PK

                         Defendant.                   Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Terri Munk’s appeal from the decision of

the Social Security Administration denying her application for disability, disability insurance

benefits, and supplemental security income. The Court held oral arguments on August 3, 2020.

Having considered the arguments of the parties, reviewed the record and relevant case law, and

being otherwise fully informed, the Court will reverse and remand the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether his findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although he or she is not required to discuss all of the evidence. 3 If


       1
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3
           Id. at 1009–10.


                                                  1
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1460 Page 2 of 18




supported by substantial evidence, the Commissioner’s findings are conclusive and must be

affirmed. 4 The Court should evaluate the record as a whole, including the evidence before the

ALJ that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should

not re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       In May 2012, Plaintiff filed an application for disability and disability insurance benefits,

as well as supplemental security income, alleging disability beginning on December 1, 2009. 7

The claim was denied initially and upon reconsideration. 8 Plaintiff then requested a hearing

before an ALJ, which was held on February 19, 2014. 9 After the initial ALJ retired, a

supplemental hearing was held on July 8, 2014, before the newly-assigned ALJ. 10 The ALJ

issued a decision on September 25, 2014, finding that Plaintiff was not disabled. 11 The Appeals

Council denied Plaintiff’s request for review on June 8, 2016. 12

       Plaintiff appealed to this Court in August 2016. The Commissioner filed an unopposed

motion to remand, which was granted by the Court.



       4
           Richardson, 402 U.S. at 390.
       5
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       6
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       7
           R. at 268–71, 272–80.
       8
           Id. at 159–62.
       9
           Id. at 42–71.
       10
            Id. at 72–132.
       11
            Id. at 15–41.
       12
            Id. at 1–5.


                                                 2
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1461 Page 3 of 18




        The Appeals Council issued a remand order on February 27, 2017. 13 The remand order

directed the ALJ to evaluate the opinion of Rox Burkett, M.D., give further consideration to

Plaintiff’s maximum residual functional capacity, and obtain supplemental evidence from a

vocational expert. 14

        A remand hearing was held on July 27, 2017. 15 The ALJ again issued an unfavorable

decision on December 5, 2017. 16 The Appeals Council remanded that decision on July 25,

2018. 17 In that remand order, the Appeals Council directed the ALJ to further consider whether

Plaintiff’s past work as a mortgage loan officer satisfied the criteria for past relevant work. 18

        A second remand hearing was held on January 17, 2019. 19 The ALJ once again issued an

unfavorable decision on March 22, 2019. 20 The Appeals Council denied review on July 29,

2019, 21 making the ALJ’s decision the Commissioner’s final decision for purposes of judicial

review. 22




        13
             Id. at 841–47.
        14
             Id. at 844–46.
        15
             Id. at 804–36.
        16
             Id. at 848–69.
        17
             Id. at 870–74.
        18
             Id. at 872–74.
        19
             Id. at 786–803.
        20
             Id. at 750–85.
        21
             Id. at 743–49.
        22
             20 C.F.R. § 422.210(a).


                                                  3
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1462 Page 4 of 18




        On September 30, 2019, Plaintiff filed her complaint in this case. 23 The Commissioner

filed his answer and the administrative record on December 5, 2019. 24 On December 10, 2019,

both parties consented to a United States Magistrate Judge conducting all proceedings in the

case, including entry of final judgment, with appeal to the United States Court of Appeals for the

Tenth Circuit. 25

        Plaintiff filed her Opening Brief on January 31, 2020. 26 Defendant filed his Answer

Brief on April 3, 2020. 27 Plaintiff filed her Reply Brief on April 19, 2020. 28

B.      MEDICAL HISTORY

        Plaintiff has a history of neck and back pain. In March 2006, Plaintiff presented with a

complaint of neck pain. 29 An MRI of the cervical spine showed a degenerative disc at C5-C6, a

small syrinx at C6-C7, and hemangiomas at T2 and T3. 30 A cervical collar and cervical facet

blocks were recommended. 31

        In July 2008, Plaintiff suffered a back injury after she was bucked off a horse. 32 Imaging

revealed a mild disc bulge at L5-S1 and nondisplaced transverse process fractures at L1 through




        23
             Docket No. 2.
        24
             Docket Nos. 6, 7.
        25
             Docket No. 12.
        26
             Docket No. 15.
        27
             Docket No. 19.
        28
             Docket No. 20.
        29
             R. at 425.
        30
             Id. at 426.
        31
             Id. at 426–27.
        32
             Id. at 438.


                                                  4
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1463 Page 5 of 18




L4. 33 Cervical epidural steroid injections were recommended. 34 However, these injections were

discontinued after Plaintiff experienced pain. 35 Plaintiff regularly treated her pain with

medication.

       In September 2010, Plaintiff complained of hip pain. 36 Her doctor, Gregory Last, M.D.,

diagnosed sciatica. 37 Around this time, Plaintiff stated that she could walk four blocks, but it

bothered her back. 38 She further stated that a neighbor helped were with laundry and her

children helped with heavier things. 39 One of Plaintiff’s treating physicians, Max Root, M.D.,

opined that Plaintiff could not perform sedentary work. 40

       On September 29, 2010, Rox Burkett, M.D., a state agency physician, opined that

Plaintiff appeared capable of sedentary work. 41 As will be discussed below, Dr. Burkett later

provided contrary opinions after he left the agency.

       On August 28, 2012, Dr. Last prepared a letter and he stated that he had been Plaintiff’s
                                     42
physician for the past four years.        Dr. Last noted that Plaintiff suffered from chronic neck and

low back pain, and lumbago. 43 In the time that Dr. Last treated Plaintiff, he had not seen any


       33
            Id. at 441.
       34
            Id. at 460.
       35
            Id. at 477.
       36
            Id. at 622.
       37
            Id.
       38
            Id. at 623.
       39
            Id.
       40
            Id. at 619.
       41
            Id. at 639.
       42
            Id. at 669.
       43
            Id.


                                                     5
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1464 Page 6 of 18




improvement in Plaintiff’s condition, and he thought it unlikely to improve. 44 Dr. Last stated

that Plaintiff could lift 10 pounds occasionally, would not be able to push or pull anything,

climbing stairs would be difficult, and she would be unable to sit for more than half an hour at a

time. 45 As a result, Dr. Last stated that “[a]ny kind of potential work that she could do would be

difficult.” 46

         Dr. Last completed a Physical Residual Function Capacity Statement in January 2014. 47

Dr. Last opined that Plaintiff’s pain would frequently interfere with her ability to perform simple

work tasks. 48 Dr. Last stated that Plaintiff could not walk one city block without pain, would

need to lie down or recline for about 4 hours during an 8-hour work day, could sit for about 2

hours, and stand and walk for about 2 hours. 49 Dr. Last stated that Plaintiff would be off task

more than 30% of the time and would be absent 5 or more days per month. 50

         In June 2014, Plaintiff’s file was reviewed by Dr. Burkett. 51 After review of the medical

record and the opinions of Dr. Root and Dr. Last, Dr. Burkett opined that Plaintiff was unable to

sustain substantial gainful activity. 52




         44
              Id.
         45
              Id.
         46
              Id.
         47
              Id. at 715–18.
         48
              Id. at 715.
         49
              Id. at 716.
         50
              Id. at 718.
         51
              Id. at 738–41.
         52
              Id. at 741.


                                                  6
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1465 Page 7 of 18




       Dr. Last provided a letter on February 9, 2017. 53 Dr. Last opined that Plaintiff’s pain

limited her in a number of areas. 54 Dr. Last stated that he did “not see any possibility that she

could be accommodated in any capacity which would allow her to perform compensatable [sic]

work.” 55

       Dr. Last completed a Treating Source Statement of Physical Limitations on June 6,

2017. 56 Dr. Last stated that Plaintiff could lift less than 10 pounds, walk for less than 2 hours,

that her symptoms would interfere with her ability to perform simple tasks 20% or more of the

time, she would be off task 20% of the time or more, would be absent 4 days or more per month,

and would be 50% less efficient than an average worker. 57

       Dr. Burkett again reviewed Plaintiff’s file on January 3, 2019. 58 Dr. Burkett again opined

that Plaintiff’s ailments prevented her from engaging in substantial gainful employment. 59

       With respect to her mental conditions, Plaintiff has a history of depression. Plaintiff was

seen by Elizabeth Allen, Ph.D., for an evaluation. Dr. Allen diagnosed major depressive

disorder. 60 Dr. Allen opined that Plaintiff’s cognitive, attention, concentration, and memory




       53
            Id. at 1255.
       54
            Id.
       55
            Id.
       56
            Id. at 1256–57.
       57
            Id.
       58
            Id. at 1344–45.
       59
            Id. at 1345.
       60
            Id. at 651.


                                                  7
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1466 Page 8 of 18




skills appeared within normal limits, suggesting that she was cognitively capable of

understanding, remembering, and carrying out most job instructions.61

C.     HEARING TESTIMONY

       At the initial haring, Plaintiff testified that she last worked in 2009. 62 Plaintiff stated that

she experiences a lot of pain, which made it difficult to sit or stand for long periods of time. 63

Plaintiff stated that her children help her with laundry and grocery shopping. 64 Additionally, she

stated that her neighbor helped take care of her children. 65 Plaintiff also testified that she

suffered from depression. 66

       At the conclusion of the hearing, the ALJ ordered a consultative exam. For this, Plaintiff

saw Joseph Fyans, M.D. Dr. Fyans reported that he was unable to provide any specific

limitations because of certain discrepancies in the examination. 67

       During the supplemental hearing, the ALJ and Plaintiff’s attorney engaged in a lengthy

discussion about counsel’s concerns with the consultative evaluation performed by Dr. Fyans.

Counsel believed that Dr. Fyans’ report contained various inaccuracies. The ALJ allowed




       61
            Id.
       62
            Id. at 50.
       63
            Id. at 51.
       64
            Id. at 54.
       65
            Id. at 61–62.
       66
            Id. at 59–60.
       67
            Id. at 730.


                                                   8
 Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1467 Page 9 of 18




counsel the opportunity to submit proposed interrogatories to address these concerns. 68

However, ultimately, the ALJ refused to send the interrogatories. 69

        The first remand hearing was held on July 27, 2017. Plaintiff testified that there was no

change in her conditions since the previous hearing. 70 Plaintiff stated that her back pain made it

difficult to walk, sit, stand, and lift. 71 Plaintiff also stated that she used a cane and a back

brace. 72 Plaintiff further stated that friends and neighbors helped with her children and

housework. 73 Plaintiff also testified that she suffers from depression. 74

        The vocational expert identified mortgage loan processor as past relevant work. 75 In

response to a hypothetical question, the vocational expert testified that the hypothetical person

could work as a mortgage loan processor. 76

        At the second remand hearing, Plaintiff confirmed that she continued to suffer from neck

and back pain. 77 She further stated that she also suffers from migraines, with up to eight or nine

per month. 78 Plaintiff also stated that she was using a cane that had been prescribed by Dr.




        68
             Id. at 395–96.
        69
             Id. at 888 n.4.
        70
             Id. at 814.
        71
             Id. at 816.
        72
             Id. at 817.
        73
             Id. at 819.
        74
             Id. at 822.
        75
             Id. at 831.
        76
             Id. at 833.
        77
             Id. at 790.
        78
             Id. at 792.


                                                    9
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1468 Page 10 of 18




Last. 79 Plaintiff stated that she had difficulty doing housework and that she relies on neighbors

for help. 80 Plaintiff further testified that she had difficulty showering and getting dressed

because of her pain. 81

       The vocational expert testified that Plaintiff’s past work included that of a mortgage loan

processor. 82 Upon questioning, Plaintiff stated that she worked as a mortgage loan processor for

about a year. 83 In response to a hypothetical question from the ALJ, the vocational expert

testified that the hypothetical person could work as a mortgage loan processor. 84 She also

identified other jobs the person could perform. 85

D.     THE ALJ’S DECISION

       The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since November 30, 2009, the amended alleged onset date. 86 At step two, the ALJ found

that Plaintiff suffered from the following severe impairments: degenerative disc disease of the

cervical spine with disc protrusion, a history of non-displaced fractures of the transverse

processes of L1-L4 with disc bulging and protrusion at the L4-5 and L5-S1 levels, and mild




       79
            Id.
       80
            Id. at 795–96.
       81
            Id. at 796–97.
       82
            Id. at 798.
       83
            Id. at 799.
       84
            Id.
       85
            Id. at 800.
       86
            Id. at 756.


                                                  10
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1469 Page 11 of 18




degenerative disease of the hips. 87 At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or equaled a listed impairment. 88 The ALJ

determined that Plaintiff had the residual functional capacity to perform sedentary work, with

certain modifications. 89 At step four, the ALJ determined that Plaintiff could perform her past

relevant work as a mortgage loan processor. 90 Alternatively, at step five, the ALJ found that

there were other jobs that exist in significant numbers in the national economy that Plaintiff

could perform and, therefore, she was not disabled. 91

                                        III. DISCUSSION

       Plaintiff raises two issues in her brief: whether the ALJ failed to follow the instructions

of the Appeals Council on remand; and whether the ALJ failed to include all of Plaintiff’s

limitations in his residual functional capacity assessment.

A.     INSTRUCTIONS OF THE APPEALS COUNCIL

       The Appeals Council remanded this matter twice. Each time, it provided specific

instructions to the ALJ. An ALJ is required to take any action ordered by the Appeals Council. 92

The Court, then, has the authority to consider whether the ALJ complied. 93




       87
            Id.
       88
            Id. at 759–60.
       89
            Id. at 760–73.
       90
            Id. at 774–75.
       91
            Id. at 775–76.
       92
            29 C.F.R. § 404.977(b).
       93
            Noreja v. Comm’r, SSA, 952 F.3d 1172, 1180 (10th Cir. 2020).


                                                11
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1470 Page 12 of 18




          Relevant here, the Appeals Council directed the ALJ to evaluate the opinions of Dr.

Burkett and determine whether Plaintiff’s prior work as a mortgage loan processor constituted

past relevant work. Plaintiff takes issue with the ALJ’s decision on both.

          1.         Medical Opinion Evidence

                     a.    Dr. Burkett

          Dr. Burkett provided two opinions in this case. In each, he stated his opinion that

Plaintiff could not engage in substantial gainful employment. The ALJ initially refused to

consider Dr. Burkett’s opinions because of a potential conflict of interest, since Dr. Burkett had

previously worked on Plaintiff’s case as a state agency physician. However, the Appeals

Council directed the ALJ to evaluate Dr. Burkett’s opinions.

          Unlike the initial decision, the ALJ did evaluate Dr. Burkett’s opinions, giving them little

weight. Thus, the ALJ followed the direction of the Appeals Council. The question then is

whether the ALJ’s analysis of Dr. Burkett’s opinions was supported by substantial evidence. For

the reasons discussed below, the Court finds that the ALJ’s review of Dr. Burkett’s opinions was

flawed.

          An ALJ must review every medical opinion. 94 In reviewing the opinions of treating

sources, the ALJ must engage in a sequential analysis. 95 First, the ALJ must consider whether

the opinion is well-supported by medically acceptable clinical and laboratory techniques. 96 If the

ALJ finds that the opinion is well-supported, then he must confirm that the opinion is consistent



          94
               20 C.F.R. § 404.1527(c).
          95
               Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003).
          96
               Id.


                                                   12
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1471 Page 13 of 18




with other substantial evidence in the record. 97 If these conditions are not met, the treating

physician’s opinion is not entitled to controlling weight. 98

       This does not end the analysis, however. Even if a physician’s opinion is not entitled to

controlling weight, that opinion must still be evaluated using certain factors. 99 Those factors

include:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment provided
       and the kind of examination or testing performed; (3) the degree to which the
       physician’s opinion is supported by relevant evidence; (4) consistency between the
       opinion and the record as a whole; (5) whether or not the physician is a specialist
       in the area upon which an opinion is rendered; and (6) other factors brought to the
       ALJ’s attention which tend to support or contradict the opinion. 100

After considering these factors, the ALJ must give good reasons for the weight he ultimately

assigns the opinion. 101 If the ALJ rejects the opinion completely, he must give specific,

legitimate reasons for doing so. 102

       The ALJ gave little weight to the opinions of Dr. Burkett. The ALJ provided a number of

reasons for this decision. The Commissioner concedes that at least some of the ALJ’s proffered

reasons are “technically inaccurate.” 103 For example, the ALJ stated that Dr. Burkett only

reviewed a fraction of the medical evidence. But this is simply not correct. Dr. Burkett stated




       97
            Id.
       98
            Id.
       99
            Id.
       100
             Id. at 1301 (quoting Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001)).
       101
             Id.
       102
             Id.
       103
             Docket No. 19, at 12.


                                                  13
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1472 Page 14 of 18




that he reviewed the medical evidence 104 and there is nothing to support the ALJ’s statement to

the contrary.

          The ALJ also stated that Dr. Burkett simply relied on the opinions of Dr. Last and Dr.

Root and offered “no basis for his opinion” beyond these opinions. 105 This is not a fair

characterization of Dr. Burkett’s opinion. While he did cite to and rely upon the opinions of Dr.

Last and Dr. Root, he also cited extensively to the record evidence that he believed provided

support for his opinion. 106

          The ALJ also stated that Dr. Burkett did not set forth the “objective support for his

opinions.” 107 But, again, this is not accurate. He laid out in those medical records that he relied

on in reaching his decision.

          In arguing against remand, the Commissioner provides other reasons to reject Dr.

Burkett’s opinions. He argues that Dr. Burkett’s opinion that Plaintiff was not capable of

substantial gainful employment is “not a true medical opinion.” 108 The Commissioner also

argues that Dr. Burkett’s summary of the record is “fundamentally flawed.” 109 However, the

ALJ did not reject Dr. Burkett’s opinions for these reasons. Thus, the Court may not accept this

post hoc rationale. 110



          104
                R. at 738, 1344.
          105
                Id. at 769.
          106
                Id. at 738–41, 1344–45.
          107
                Id. at 770.
          108
                Docket No. 19, at 10 (quoting Cowan v. Astrue, 552 F.3d 1182, 1189 (10th Cir.
2008)).
          109
                Id. at 13.
          110
                Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004).


                                                    14
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1473 Page 15 of 18




       While there may be valid reasons to discount Dr. Burkett’s opinions, the ALJ’s analysis

suffers from serious flaws. The Court cannot conclude that these errors were harmless.

Harmless error occurs “where, based on material the ALJ did at least consider (just not properly),

we could confidently say that no reasonable administrative factfinder, following the correct

analysis, could have resolved the factual matter in any other way.” 111 In this case, the Court is

not confident that the ALJ would continue to afford Dr. Burkett’s opinions the same weight

when these factual errors are removed. Therefore, remand in necessary.

                   b.    Dr. Fyans

       Plaintiff also takes issue with the ALJ giving partial weight to Dr. Fyans’ findings

because of the concerns expressed by Plaintiff’s counsel at the supplemental hearing. Because

this matter must be remanded, the ALJ is free to reassess Dr. Fyans’ opinion below.

       2.          Mortgage Loan Officer

       The Appeals Council also directed the ALJ to consider whether Plaintiff’s past work as a

mortgage loan officer satisfied the criteria for past relevant work. There is no question that the

ALJ did not do so. However, any error in failing to determine whether Plaintiff’s work qualified

as past relevant work was harmless given the ALJ’s finding at step five. 112 Therefore, remand is

not required on this ground.

       In her reply, Plaintiff argues that the vocational expert’s alleged failure to provide a

proper opinion of Plaintiff’s past relevant work calls into question her opinions as to Plaintiff’s



       111
             Id.
       112
          See Murrell v. Shalala, 43 F.3d 1388, 1389–90 (10th Cir. 1994) (affirming step-five
finding despite alleged errors at step four).


                                                 15
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1474 Page 16 of 18




ability to perform other work. Plaintiff, however, fails to further develop this argument.

Specifically, Plaintiff does not point to any other alleged errors in the vocational expert’s

testimony. In short, there is no evidence that the vocational expert’s testimony is somehow

tainted by her alleged failure to properly determine whether Plaintiff’s work as a mortgage loan

processer constituted past relevant work.

B.     RESIDUAL FUNCTIONAL CAPACITY

       Plaintiff also argues that the ALJ failed to include all of Plaintiff’s impairments in his

residual functional capacity assessment.

       1.          Migraines

       Plaintiff reported experiencing migraines about eight times per month. The ALJ stated

that, while the record contained reports of migraines, it did not establish that they occurred at the

frequency asserted by Plaintiff at the hearing. The ALJ went on to state that there was no

“documented diagnosis of migraines by an acceptable medical source of record.” 113 The ALJ

also pointed to records that indicated that Plaintiff took medication for headaches, which worked

well for her. Thus, the ALJ concluded as follows: “While the record indicates that the claimant

has headaches, it does not establish that they occur with such frequency or severity as to cause

more than minimal interference with the performance of basic work-related activities. They are

therefore considered non-severe.” 114

       The parties agree that it was error for the ALJ to state that there was no documented

diagnosis of migraines by an acceptable medical source. Dr. Last had, in fact, diagnosed


       113
             R. at 756.
       114
             Id.


                                                 16
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1475 Page 17 of 18




migraines. 115 The Commissioner argues that any error was harmless because the ALJ provided

good reasons, supported by substantial evidence, to support his conclusion that Plaintiff’s

migraines were not as limiting as she suggested. Because this case must be remanded, the ALJ

should consider Dr. Last’s diagnosis in his determination of whether Plaintiff’s migraines are

severe impairments and if they pose any functional limitations.

       2.        Use of a Cane

       Plaintiff appeared at the remand hearings with a cane and testified that it had been

prescribed by Dr. Last. The ALJ stated that “there is nothing to corroborate [Plaintiff’s]

testimony that Dr. Last prescribed a cane for her use.” 116 This statement is factually inaccurate

as the record contains a prescription for a cane from Dr. Last. 117 This factual error alone,

however, does not require reversal because the “legal issue does not turn on whether a cane was

‘prescribed’ for [Plaintiff], but whether a cane was ‘medically required.’” 118

       To be medically required, there must be medical documentation supporting the need. 119

The ALJ specifically found that none of Dr. Last’s reports described a medical necessity for an

assistive device. 120 Plaintiff does not contest this, but instead points to evidence in the record

that shows that Plaintiff had difficulty ambulating. However, Plaintiff fails to point to any

medical documentation demonstrating that use of a cane was medically required. Ultimately,


       115
             Id. at 1331.
       116
             Id. at 766.
       117
             Id. at 725.
       118
        Spaulding v. Astrue, 379 F. App’x 776, 780 (10th Cir. 2010) (quoting SSR 96-9p,
1996 WL 374185, at *7 (July 2, 1996)).
       119
             SSR 96-9p, 1996 WL 374185, at *7.
       120
             R. at 766.


                                                  17
Case 4:19-cv-00080-PK Document 23 Filed 08/19/20 PageID.1476 Page 18 of 18




because this case must be remanded, the ALJ should consider Dr. Last’s prescription for a cane

in determining whether a cane is medically required and any limitations that might be placed on

Plaintiff’s residual functional capacity based on her use of a cane. 121

                                        IV. CONCLUSION

       It is therefore

       ORDERED that the ALJ’s decision is REVERSED AND REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) for the purposes of conducting additional proceedings as set

forth herein.

       DATED this 19th day of August, 2020.

                                               BY THE COURT:



                                               Paul Kohler
                                               United States Magistrate Judge




       121
             Spaulding, 379 F. App’x at 780–81.


                                                  18
